         Case 1-20-43052-reg          Doc 67        Filed 11/23/20     Entered 11/23/20 10:17:09



HERRICK, FEINSTEIN LLP
Stephen B. Selbst
Janice Goldberg
George V. Utlik
Rachel H. Ginzburg (admitted pro hac vice)
2 Park Avenue
New York, New York 10016
(212) 592-1400
(212) 592-1500 (fax)
sselbst@herrick.com
jgoldberg@herrick.com
gutlik@herrick.com
rginzburg@herrick.com

Attorneys for the Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x
In re                                                          :
                                                               :   Chapter 11
RLCH INC.,                                                     :
                                         Debtor.               :   Case No. 20-43052 (REG)
                                                               :
-------------------------------------------------------------- x

                                         AFFIDAVIT OF SERVICE

STATE OF NEW YORK                          )
                                           ) ss.:
COUNTY OF NEW YORK                         )

                 I, Larisa Poretsky, being duly sworn, depose and say:

            1.   I am employed by Herrick Feinstein LLP, proposed counsel for RLCH, Inc., the
debtor and debtor in possession in the above-captioned chapter 11 case. I am over the age of 18
and am not a party to this action.

            2.   On November 20, 2020I caused the Monthly Operating Report for Filing Period
October 1, 2020 to October 31, 2020 (Dkt. No. 65) to be served (i) on the parties listed on
Service List 1, attached hereto, via email; and (ii) on the parties listed on Service List 2, attached
hereto, via First Class Mail.

Date: New York, New York
      November 23, 2020


HF 13582189v.1
         Case 1-20-43052-reg   Doc 67   Filed 11/23/20    Entered 11/23/20 10:17:09



                                                 /s/ Larisa Poretsky
                                                   Larisa Poretsky

Sworn to before me this
23rd day of November 2020
/s/ Douglas A. Kopf________
Douglas A. Kopf, Notary Public, State of New York,
No: 02KO6336560 Commission Expires: 02/08/2024




                                            2
HF 13582189v.1
         Case 1-20-43052-reg   Doc 67   Filed 11/23/20   Entered 11/23/20 10:17:09




                                   SERVICE LIST 1

 United States Trustee                    Allan Mendelsohn, Esq.,
 Office of the US Trustee,                Allan B. Mendelsohn, LLP,
 Jeremy S. Sussman, Esq.                  38 New St., Huntington, NY 11743-3463
 Eastern District of New York,            amendelsohn@amendelsohnlaw.com
 Brooklyn Division
 201 Varick Street, Suite 1006
 New York, New York 10014
 Jeremy.S.Sussman@usdoj.gov;
 USTPRegion02.BR.ECF@usdoj.gov;


 Eric Sadkin, Esq.,                       Atlantic Specialty Insurance Company
 Mavrides Moyal, Packman Sadkin           One State Street Plaza, 31fl
 276 Fifth Avenue, Suite 404              New York, NY 10004
 New York, NY 10001                       claims@onebeacon.com
 ESadkin@mmps.com;

 The Blaikie Group                        Jack L. Glasser, Esq.
 111 John St. 16th Fl.                    Jack L. Glasser, P.C.
 New York, NY 10038                       89-10 Sutphin Blvd
 info@blaikiegroup.com                    Jamaica, NY 11435
                                          jacklglasserpc@aol.com
 Mingli Chen, Esq.                        Robert D. Werth, Esq.
 ML and CHEN, P.C.                        666 Greenwich St. #507
 136-20 38th Ave, Ste 9J                  New York, NY 10014
 Flushing, NY 11354                       robertdwerth@gmail.com
 mchen@mchenlaw.com
 Adam Stein, Esq.                         Scott Markowitz
 Stein Adler Dadah Zelkowitz              Jill L Makower
 16633 Broadway, 46fl.                    Tarter Krinsky & Drogin LLP
 New York, NY 10019                       1350 Broadway
 astein@steinadlerlaw.com                 11th Floor
                                          New York, NY 10018
                                          smarkowitz@tarterkrinsky.com
                                          jmakower@tarterkrinsky.com

 Kwan Cho Cheung                          Mou Yang Lam
 kccheung888@gmail.com                    jlam9779@gmail.com

 Ming Y (Diane) Cheung                    Steven Cheung
 dcheung2688@yahoo.com                    scheung08@gmail.com


 Kam Ming Lam                             Cheung Ching Chau
 fionaryang83@gmail.com                   foolee88@comcast.net


HF 13582189v.1
         Case 1-20-43052-reg   Doc 67   Filed 11/23/20   Entered 11/23/20 10:17:09



 Kuk Tan (Tracy) Wong                     Tung Suet Ruby Lam
 kuktan2000@yahoo.com.hk                  rubycu@gmail.com

 Esther Hsu                               Jin Guo Lin
 grandmother.esther.hsu@gmail.com         tommylin08@hotmail.com

 David J. Aronstam, Esq.                  Gui Zhen Chen
 85 Broad St                              zhenlin93@gmail.com;
 28th floor
 New York, NY 10004
 Email: dja@aronstamlaw.com




                                            2
HF 13582189v.1
         Case 1-20-43052-reg   Doc 67   Filed 11/23/20   Entered 11/23/20 10:17:09



                                   SERVICE LIST 2


   The Blaikie Group                       Atlantic Specialty Insurance Company
   111 John St. 16th Fl.                   c/o OneBeacon Insurance Group
   New York, NY 10038                      605 Highway 169 North, Suite 800
                                           Plymouth, MN 55441

   TCJ Construction Inc.
   438 67th Street
   Brooklyn NY 11220




                                            3
HF 13582189v.1
